Citation Nr: 0920622	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
strain.

2.  Entitlement to service connection for tendonitis of the 
left hip.

3.  Entitlement to service connection for tendonitis of the 
right hip.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel









INTRODUCTION

The Veteran served on active duty from August 1976 to 
November 1984 under honorable conditions, and from November 
1984 to February 1988 under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Officer (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.

This matter was remanded by the Board in May 2006 for further 
evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further action on this matter is warranted. The purpose of 
this Remand is to obtain a VA medical opinion to determine 
the etiology of the Veteran's lumbosacral strain and left and 
right hip tendonitis. 

March 1978 service treatment records indicated that the 
Veteran reported low back pain from shoveling snow.  The 
Veteran was diagnosed with a low back strain. The service 
treatment records are otherwise negative for a diagnosis of a 
back disorder. 

October 1983 service treatments records indicate the Veteran 
was diagnosed with tendonitis of the left hip. Service 
treatment records are devoid of other complaints, treatment, 
or diagnosis of a left hip disability.  The service treatment 
records are negative for any complaints, treatment, or 
diagnosis of a right hip disorder. 

In July 2002, the Veteran underwent a VA examination. In 
rendering his opinion regarding the Veteran's chronic lumbar 
strain, the examiner stated there was one notation in the 
records indicating a lumbar strain, however, he could not 
decide medically whether this was sufficient, but "would 
welcome the regional office review of the sparse notes."

Additionally, in the July 2002 VA examination, in regard to 
the Veteran's left and right hip tendonitis, the examiner 
indicated the symptoms the Veteran was experiencing "may" 
be related to his lumbar strain. There is no rationale or 
bases offered for this opinion and no indication as to 
whether any further medical testing or examination would be 
appropriate to resolve this issue. 

The Board finds the July 2002 VA examination is inadequate in 
order to make a decision as to the Veteran's request for 
service connection for a lumbosacral strain and left and 
right hip tendonitis.

The Veteran has subsequently submitted additional private 
medical records in regard to his lumbar strain and bilateral 
hip disorders.  A review of these records is required in 
conjunction with the claims file in order to determine the 
etiology of the Veteran's claims.

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of entitlement to 
service connection for a lumbosacral strain and a left and 
right hip disability.  These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991). The duty to assist includes obtaining medical records 
and examinations where indicated by the facts and 
circumstances of an individual case. See Murphy v. Derwinski, 
1 Vet. App. 78 (1990). Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claims. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall submit the claims 
file to a VA orthopedist for an 
opinion and/or examination concerning 
the etiology of the Veteran's 
lumbosacral strain and left and right 
hip disabilities.

The following considerations will 
govern the opinion and/or 
examination:

a.	The claims folder, including all 
medical records and a copy of 
this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of 
this remand.

b.	If necessary, all indicated tests 
and studies must be performed, 
and any indicated consultations 
must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is 
unable to render an opinion 
without resort to speculation, he 
or she should so state. 




2.	The Veteran is hereby notified that it 
is his responsibility to report for 
any scheduled  examination and to 
cooperate in the development of the 
claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  

3.	When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




